Citation Nr: 0416817	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant was not entitled to VA benefits because he did not 
have the required military service to be eligible for VA 
benefits.  

In a June 2001 decision, the Board determined that the 
criterion of "veteran" for purposes of entitlement to VA 
benefits had not been met.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims ("the Court").  In a June 2003 order, the 
Court vacated the June 2001 Board decision and remanded the 
case back to the Board for readjudication consistent with the 
provisions of the order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

Additionally, the VA's duty to assist the appellant includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The Court has remanded this case to the Board for 
consideration of VCAA.  Thus, a VCAA letter should be sent to 
the appellant.  The AOJ should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The appellant is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to the AOJ.  

In addition, the Court pointed out that the appellant has 
furnished 2 spellings of his first name, two birth years, and 
different service dates.  The appellant indicated that the 
two spellings of his first name were Emiliano and Emilio.  He 
indicated that he was born in May 1926 or in 1924.  He stated 
that he served from January 27, 1942 to April 20, 1946; from 
April 20, 1942 to June 30, 1945; and that his entry date into 
the Guerilla-USAFFE was in June 1942.  However, the United 
States Army Reserve Personnel Center (ARPERCEN) only 
certified service using the May 1926 birth date and using one 
set of service dates, January 27, 1942 to April 20, 1946.

In light of the foregoing, this case must again be returned 
to ARPERCEN for proper service verification.  It should be 
noted that the appellant was born in May 1926 or in 1924; 
that his first name is spelled Emiliano or Emilio; and that 
his service is from January 27, 1942 to April 20, 1946; from 
April 20, 1942 to June 30, 1945; or his entry date into the 
Guerilla-USAFFE was in June 1942.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, he must submit that evidence to 
the VA.  If there is evidence that the 
appellant is a veteran under VA law and 
regulations, he must submit that evidence 
to VA.  

2.  The AOJ should review the record and 
send an appropriate letter to the 
appellant addressing the issue on appeal 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The VBA AMC should also advise the 
appellant of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  The case should be returned to 
ARPERCEN for proper service verification.  
The appellant was born in May 1926 or in 
1924; his first name is spelled Emiliano 
or Emilio; and his service is from 
January 27, 1942 to April 20, 1946; from 
April 20, 1942 to June 30, 1945; or his 
entry date into the Guerilla-USAFFE was 
in June 1942.

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).








	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

